         Case 1:19-mc-10579-DCN Document 1 Filed 10/15/19 Page 1 of 3



WENDY J. OLSON, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KEVIN T. MALONEY, IDAHO STATE BAR NO. 5095
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO




 UNITED STATES OF AMERICA,
                                                  Case No. MS
                Plaintiff,

        vs.
                                                  UNOPPOSED MOTION TO
 The Approximate Amount of $36,500.00 in          EXTEND DEADLINE TO FILE
 Seized U.S. Currency (seized from MC and         FORFEITURE
 EF)

                  Defendant.



       The United States of America, by and through Bart M. Davis, United States Attorney and

the undersigned Assistant United States Attorney for the District of Idaho, pursuant to 18 U.S.C.

§ 983, hereby requests that the Court extend the deadline from October 24, 2019 to file a civil

forfeiture complaint or take other action in the above case, until November 15, 2020.




UNOPPOSED MOTION TO EXTEND DEADLINE - 1
          Case 1:19-mc-10579-DCN Document 1 Filed 10/15/19 Page 2 of 3



       As background, the United States Attorney’s office is currently reviewing an

administrative (non-judicial) forfeiture, thus we request filing under an MS number. This

pleading arises from a traffic stop and seizure of currency from MC and EF. DEA adopted the

seizure. MC filed a claim to the currency, through her attorneys. When a claimant files against

an administrative forfeiture, the agency typically refers the matter to the United States Attorney’s

office for review. See 18 U.S.C. § 983(a)(3) (requiring the filing of a civil complaint or

indictment within 90 days after a filed claim of interest in seized property; but also authorizing

an extension for good cause shown or upon agreement of the parties).

       AUSA Maloney corresponded with attorneys for MC and EF, Hala Afu and RickTuha, of

the Idaho Law Group, who have agreed to the requested extension.

       In addition to the agreement, good cause also exists. The United States continues to

review and investigate the filed claim and the related circumstances. The United States

requested additional information from the mentioned attorneys, which request they are

considering. Additional time is required for this continued investigation and consideration.

       Accordingly, the Government respectfully requests that the Court grant an extension until

November 15, 2019 to file a civil complaint or take other action as contemplated by the statute.

       Respectfully submitted this 15th day of October, 2019.

                                                   BART M. DAVIS
                                                   UNITED STATES ATTORNEY
                                                   By:



                                                   /s/ Kevin T. Maloney
                                                   Kevin T. Maloney
                                                   Assistant United States Attorney




UNOPPOSED MOTION TO EXTEND DEADLINE - 2
         Case 1:19-mc-10579-DCN Document 1 Filed 10/15/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October15, 2019, the foregoing UNOPPOSED MOTION

TO EXTEND DEADLINE was sent to the Clerk of the Court for filing in the CM/ECF system.

Rick Tuha, attorney for the defendant, received notice via email from this office.

 Rick O. Tuha                                            United States Mail, postage prepaid
 Idaho Law Group                                         fax
 rick@idaholawgroup.com
                                                         ECF filing
                                                         email




                                                           /s/ Debra Hawker
                                                           Debra Hawker
                                                           FSA Paralegal IV




UNOPPOSED MOTION TO EXTEND DEADLINE - 3
